815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abbas HASSAIN, Plaintiff-Appellant,v.GENESEE COUNTY JAIL, Board of Commissioners, John P.O'Brien, Sheriff, Dana Berry, James Ferels, DennisLloyd, M.D., and an Unnamed Assistant,F.B.I., Post Office General,Defendants-Appellees.
No. 86-1477.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KENNEDY, RYAN and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se plaintiff appeals from the district court's order dismissing his prisoner civil rights complaint filed under 42 U.S.. Sec. 1983.  It was dismissed with prejudice for failure to prosecute pursuant to Rule 41(b), Federal Rules of Civil Procedure.  Upon consideration of the district court record, we conclude that the district court properly dismissed this action pursuant to Rule 41-(b), Federal Rules of Civil Procedure.


3
The District Court found that plaintiff willfully failed to prosecute.  Plaintiff first asked to go forward with the trial even though one of the defendants was not present.  He was given the option of a postponement.  After his opening statement, he requested an adjournment so that same witness could be present.  He was unable to give a reason why the witness was essential and the court denied the request.  Plaintiff then refused to go forward with the trial saying he wanted an adjournment to retain counsel.  The case had been pending five years.  Plaintiff could not afford to retain counsel and the district court declined to appoint counsel.  Plaintiff was aware of the district court's decision not to appoint counsel and of the trial date for more than one year.  The district court did not abuse its discretion in dismissing plaintiff's action for failure to prosecute.


4
Therefore, the district court's judgment is hereby affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.